09/07/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 22-0133


                                          DA 22-0133
                                     _________________

MEGAN SAYLER,

               Petitioner and Appellee,

      v.                                                            ORDER

YAN SUN,

               Respondent and Appellant.
                                     _________________


       This Court reviews briefs to ensure compliance with Rules 10, 11, and 12 of the
Montana Rules of Appellate Procedure.          After reviewing the response brief of the
Appellee, Megan Sayler, filed electronically on September 6, 2022, this Court has
determined that the brief does not comply with the below-referenced Rule and must be
resubmitted.
       M. R. App. P. 11(4)(e) requires the Certificate of Compliance to contain the word
count. The Court has determined that page 28 of the Appellee’s Response Brief does not
contain a word count. To comply with M. R. App. P. 11(4)(e), Appellee must include the
word count.
Therefore,
       IT IS ORDERED that the referenced brief is rejected.
       IT IS FURTHER ORDERED that within ten (10) days of the date of this Order the
Appellee shall electronically file with the Clerk of this Court a revised brief containing
the revisions necessary to comply with the specified Rule and that the Appellee shall
serve copies of the revised brief on all parties of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk is directed to provide a true copy of this Order to the Appellee and to all
parties of record.
       DATED this 7th day of September, 2022.


                                                For the Court,


                                                By_________________________
                                                             Justice




                                                                      Electronically signed by:
                                                                             Beth Baker
                                                                 Justice, Montana Supreme Court
                                                                         September 7 2022